209 Ga. 823 (1953)
76 S.E.2d 498
ANGLIN
v.
ANGLIN.
18205.
Supreme Court of Georgia.
Submitted May 13, 1953.
Decided June 9, 1953.
Barrett & Hayes and Otis C. Bell, for plaintiff in error.
O. C. Hancock, D. W. Rolader and Robt. C. Dell Jr., contra.
WYATT, Justice.
1. Where, as in this case, the petition for divorce based upon the grounds of cruel treatment contained the following allegations: "That during their entire married life, petitioner performed all the duties devolving upon her as a faithful and affectionate wife; notwithstanding this fact, said defendant has treated her in a cruel and inhumane manner and made it impossible for her to continue her cohabitation with him, in that he has constantly nagged at her, both morning and evening, for the past several months, and that about two weeks ago, the exact date petitioner does not know, he without any cause whatsoever, choked and struck petitioner with a large boiler and abused her most severely at that time. That since that time and up to the date of separation, he has nagged her constantly and made it impossible for her to continue her cohabitation with him, as aforesaid set forth"  it was not error to overrule the general demurrer to the petition. See Wilkinson v. Wilkinson, 159 Ga. 332 (125 S. E. 856); *824 Pierce v. Pierce, 145 Ga. 886 (89 S. E. 1045); and Miller v. Miller, 139 Ga. 282 (77 S. E. 21).
2. The assignments of error based upon the rulings on the special demurrer not having been argued in this court, will be treated as abandoned.
Judgment affirmed. All the Justices concur, except Atkinson, P. J., not participating.